Citation Nr: 0421923	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for bilateral defective 
vision, claimed as residual effects of eye injuries incurred 
in service.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The appellant served on active duty from November 30, 1944 to 
January 13, 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from the May 25, 2004 Order of United States Court of Appeals 
for Veterans Claims (Court).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On September 15, 2003, the Board issued a decision denying 
service connection for bilateral defective vision.  This 
decision was appealed to the Court.  On May 25, 2004, the 
Court issued an Order, which vacated the Board's September 
2003 decision and granted the parties' joint motion to remand 
the appeal to the Board.  The Court's Order requires further 
evidentiary development and readjudication of the claim.  In 
July 2004, the appellant, through his counsel, indicated his 
desire to have the claim remanded to the agency of original 
jurisdiction (the RO) for further evidentiary development and 
readjudication of the claim on its merits.        

In consideration of the foregoing, this claim is remanded to 
the RO, via the AMC in Washington, D.C., for the following:

1.  As the Board's September 2003 
decision has been vacated by the Court, 
on remand, the claim of entitlement to 
service connection for bilateral 
defective vision is to be adjudicated 
anew, after further evidentiary 
development.  Accordingly, ensure that 
all notice and assistance provisions of 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and other relevant case law issued 
after the filing of the initial service 
connection claim in March 2001 are met.   

2.  Conduct all appropriate evidentiary 
development consistent with the Court's 
May 25, 2004 Order and the parties' Joint 
Motion for Remand, dated in May 2004.  

3.  After completion of the above, review 
the veteran's claims folder again to 
determine whether service connection is 
warranted for bilateral defective vision.  
Readjudicate the claim.    

4.  If the decision is adverse to the 
veteran, and if the veteran perfects a 
timely appeal of that RO decision to the 
Board, then forward the claim to the 
Board for further appellate review.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




